Exhibit 10(b)

 

PARKER-HANNIFIN CORPORATION

 

AMENDED

 

 

2002-03-04

 

LONG TERM INCENTIVE PLAN

 

DESCRIPTION

 

In September 2003 the Compensation and Management Development Committee of the
Board of Directors of Parker-Hannifin Corporation (the “Company”) approved plan
design changes to the Company’s Long Term Incentive Plans (“LTIP”). Based on
these changes, the 2002-03-04 LTIP was amended as follows:

 

1.     No payout under the 2002-03-04 LTIP will be earned by active participants
for fiscal years 2002 and 2003.

 

2.     Target awards under the original Plan for active participants are reduced
by two-thirds. Payouts will no longer be based upon the Company’s return on
equity but rather will be based upon the Company’s performance in fiscal year
2004 as compared to its peers based on the performance measures, payout schedule
and other relevant terms of the Company’s 2004-05-06 Long Term Incentive Plan.